Citation Nr: 1602238	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-40 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1311.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1953.  He died in March 2004.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDING OF FACT

The Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in March 2004.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation benefits at the enhanced rate, pursuant to the provisions of 38 U.S.C.A. § 1311, have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.21, 20.1106 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the appellant's claim for entitlement to DIC benefits at an enhanced rate, pursuant to 38 U.S.C.A. § 1311, is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

In the present case, the appellant has been awarded, pursuant to an August 2011 rating decision, service connection for the cause of the Veteran's death (DIC benefits).  The rate of DIC benefit payments is determined under 38 U.S.C.A. § 1311(a)(1), and will be increased in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  In determining the period of a veteran's disability for purposes of the preceding sentence, only periods in which the veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(2). 

Evidence of record reflects that the Veteran was not awarded service connection for any disability at the time of his death in March 2004.  Per the August 2011 rating decision, service connection for the cause of the Veteran's death was granted the appellant, the Veteran's surviving spouse.  VA found that cardiac residuals of rheumatic fever were aggravated during active duty service.  In written statements of record, the appellant contends that she is entitled to the enhanced or higher monthly rate of DIC benefits, essentially asserting that the Veteran had a cardiac disability for many years prior to his death, and was totally disabled for eight or more years due to the same.  

As an initial matter, evidence of record clearly reflects that the Veteran was not awarded service connection for any disability at the time of his March 2004 death, to include for a continuous period of at least eight years immediately preceding his death.  The appellant has also not alleged and the record does not show that she is in need of aid and attendance (in a nursing home or blind), is permanently housebound, or has any children (with or without the Veteran) below the age of 18.  Thus, a higher rate of DIC is not warranted on those bases.  38 U.S.C.A § 1311(b)-(f).  Additionally, as the Veteran's death did not occur prior to January 1, 1993, consideration of a higher basic monthly DIC rate based on the Veteran's military pay grade in service as specified in 38 U.S.C.A. § 1311(a)(3) is not applicable.  

To the extent that the appellant alleges that the Veteran should have been rated as totally disabled due to a cardiac disability for eight or more years, VA has established that "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1311.  See 38 C.F.R. § 20.1106; 70 Fed. Reg. 72,211 (2005) (VA promulgated a final rule, effectively barring entitlement to "enhanced" dependency and indemnity compensation benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement); National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III),476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically); 79 Fed. Reg. 52,984 (2014) (to be codified at 38 C.F.R. § 20.1106).  

Claims for DIC benefits under 38 U.S.C.A. § 1311 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  The only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1311 are (1) to meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.  An allegation of clear and unmistakable error has not been made by the appellant in the present case.  

As the law is dispositive of the issue on appeal, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant cannot be awarded DIC benefits at the enhanced rate, pursuant to the provisions of 38 U.S.C.A. § 1311.  The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive a result to be more equitable.  
38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

Dependency and indemnity compensation benefits at the enhanced rate pursuant to 38 U.S.C.A. § 1311 is denied.   



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


